Scott, J.,

delivered the opinion of the Court.

This was an action of ejectment brought by Carter against Buxton to recover possession of a tract of land situate in Warren county, in which Carter recovered judgment.
The declaration alledged that on the'5th day of September, 1843, Carter was entitled to the tract of land in controversy, and that, on the 10th of the same month, he was ejected by Buxton. The deed offered in evidence by Carter to show title in himself, was dated the 13th October, 1843. The reading of this deed to the jury was objected to on the ground that it did not show title in Carter before the day laid in the declaration. The objection was overruled, and the deed was read, to which Buxton excepted.
Our statute on the subject of the action of ejectment is substantially a copy of that which exists in the State of New York. In the case of Siglar vs. Van Riper, 10 Wend., 414, it wás maintained that the plaintiff in ejectment must show title in himself before the day laid in his declaration. It is clear, that in this case, the plaintiff, according to his own showing, had no title to the premises at the time of the ouster complained of.
There are other questions in this case relative to which we express no opinion, as it was suggested by the counsel for the appellant that on a new trial they will be presented in a different shape.
The other Judges concurring,
the judgment will be reversed.